Case: 11-20215     Document: 00511849712         Page: 1     Date Filed: 05/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 9, 2012
                                     No. 11-20215
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

VICTOR HUGO ALEGRIA, also known as Alexis Gonzalez Quintero, also known
as Kelvin Camps-Cuadrado, also known as Alexis Gonzalez, also known as
Alexis Gonzalez-Quintero,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-840-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Victor Hugo Alegria appeals his guilty plea conviction for being an illegal
alien in possession of a firearm, arguing that the factual basis was insufficient
to support his guilty plea because he was silent when asked whether he
possessed the firearm; that the district court pressured him to plead guilty; and
that he shared the apartment with other people who could have possessed the
firearm. As Alegria concedes, because he did not raise this argument in the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20215    Document: 00511849712      Page: 2    Date Filed: 05/09/2012

                                  No. 11-20215

district court, review is limited to plain error. See Puckett v. United States, 556
U.S. 129, 135 (2009). To show plain error, Alegria must show legal error that is
clear or obvious and affects his substantial rights. See id. If he makes such a
showing, this court has the discretion to correct the error but will only do so if
it “seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.” Id. (internal quotation marks and citation omitted).
      Alegria has not shown that the district court plainly erred in finding that
there was a sufficient factual basis to support his guilty plea. The record as a
whole indicates that Alegria admitted he possessed the firearm and that the
district court did not pressure him to plead guilty. When asked by the district
court, Alegria stated several times that he had had enough time to review the
plea agreement with his counsel, that he read and voluntarily signed the plea
agreement, and that the contents of the agreement, including the factual basis,
were true. Although at one point he remained silent when asked if he possessed
the firearm, Alegria subsequently admitted that he was an illegal alien and that
he possessed the firearm. He also reiterated several times that he wished to
plead guilty and that he was pleading guilty voluntarily and not because the
district court insisted that he do so. The district court explained the term
“possession,” and its explanation was consistent with this court’s precedent
concerning constructive possession. See United States v. Patterson, 431 F.3d
832, 837 (5th Cir. 2005); see also United States v. Onick, 889 F.2d 1425, 1430
(5th Cir. 1989). Accordingly, the district court did not plainly err in finding that
there was a sufficient factual basis for Alegria’s guilty plea.
      AFFIRMED.




                                         2